Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
In re claim 3 line 2 the recitation “a real wheel” should be changed to – a rear wheel --.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (USPN. 2016/0001843 A1 – hereinafter Evans) and in view of J. N. Wells (USPN. 2,687,897 – hereinafter Wells).
  Evans (figure 1a) discloses a bicycle for child, comprising:
a frame comprising a front wheel and a rear wheel disposed on a front side and a rear side of the frame, respectively, with a seat tube (5a) disposed between the front wheel and the rear wheel, and a passive gear (figure 5d) axially disposed on a hub of the rear wheel; and


Evans does not teach the use of gearing system, instead a chain and sprockets are used as a drive the system for propelling the children’s bicycle.
Wells teaches:
a gear driven velocipede having an active gear (46) and a transmission gear (50) meshed with the active gear, the transmission gear meshed between the active gear and the passive gear (56) to propel the velocipede;
a shell (64) for enclosing the active gear and the transmission gear; 
the shell opens on one side (bottom) thereof in adjacent to the rear wheel, such that the transmission gear (50 of figure 3) is partially exposed from the shell to be meshed with the passive gear;
wherein such gear driven design is relatively inexpensive, substantially trouble free in operation and most importantly would require less foot pressure or force from the user.
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the chain drive system of Evans to include the gear-drive system as taught by Wells, for the reasons set forth above.
	In re claim 2, modified Evans as disclosed above meets all of the claimed limitations.

Allowable Subject Matter
         Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611